Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 21-BG-831

                     IN RE STEVEN B. FABRIZIO, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 436482)

                         On Report and Recommendation
                   of the Board on Professional Responsibility

                      (BDN 22-BD-056; DDN 2021-D152)

                           (Decided December 8, 2022)

      Before BECKWITH and EASTERLY, Associate Judges, and WASHINGTON,
Senior Judge.

      PER CURIAM: The Board on Professional Responsibility recommends that

respondent be disbarred after he pled guilty to felony third-degree sexual abuse

(force), D.C. Code § 22-3004(1), and blackmail, D.C. Code § 22-3252. The Board

found that the felony of third-degree sexual abuse (force) was an offense involving

moral turpitude per se and, alternatively, that the undisputed facts underlying the

offenses here involved moral turpitude.     Neither Respondent nor Disciplinary

Counsel has filed an exception to the Board’s Report and Recommendation.

Respondent filed his D.C. Bar R. XI § 14(g) affidavit on October 24, 2022.
                                          2


       Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (per curiam) (“When . . . there are no

exceptions to the Board’s report and recommendation, our deferential standard of

review becomes even more deferential.”). Because no exceptions have been filed,

we accept the Board’s recommendation that the undisputed facts of this case

constitute an offense of moral turpitude. Therefore, we impose the required sanction

and disbar respondent from the practice of law. See In re Colson, 412 A.2d 1160,

1164-65 (D.C. 1979) (en banc); D.C. Code § 11-2503. Furthermore, because we

find the underlying facts constitute an offense involving moral turpitude, we express

no opinion on the Board’s analysis of whether the offenses involve moral turpitude

per se. 1


       Accordingly, it is




       1
         See, e.g., In re Moir, 258 A.3d 161, 162 (D.C. 2021) (“Because no exceptions
have been filed, we need not . . . reach the issue of whether this offense constitutes
a crime of moral turpitude per se or as applied to respondent’s actions, as both
support the recommendation of disbarment.”); In re Goldsborough, 654 A.2d 1285,
1287 (D.C. 1995) (imposing recommended discipline while declining to resolve
“some difficult questions raised in the Board’s [Report]” where respondent took no
part in the proceedings).
                                          3


      ORDERED that respondent Steven B. Fabrizio is hereby disbarred from the

practice of law in this jurisdiction nunc pro tunc to October 24, 2022.